 1   Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
 2   Alameda, Ca. 94501
     Tel: (510) 263-8664
 3   Fax: (510) 272-9158
 4   Attorney for Debtor-in-Possession
     Mohammad Haimed Yousufzai
 5

 6

 7

 8                                    United States Bankruptcy Court

 9                                     Northern District of California

10   In re:                                                  Case No.: 19-42842 RLE

11   Mohammad Haimed Yousufzai                              Chapter 11

12                   Debtor-in-Possession                   NOTICE OF HEARING FOR
                                                            APPROVAL OF PROPOSED
13                                                          DISCLOSURE STATEMENT DATED
                                                            FEBRUARY 28, 2019
14

15                                                          Date: April 28, 2020
                                                            Time: 1:30 p.m.
16                                                          Crtrm: 201

17            TO ALL PARTIES IN INTEREST, PLEASE TAKE NOTICE THAT:

18            A Proposed Disclosure Statement to The Plan of Reorganization under Chapter 11 of the

19   Bankruptcy Code was filed on February 28, 2020 by the above debtor.

20            A hearing to consider the approval of the disclosure statement shall be held at 1:30 p.m.,

21   on April 28, 2020 at 1300 Clay Street, Courtroom 201, Oakland, California, 94612 before the

22   Honorable Roger L. Efremsky.

23            The Proposed Disclosure Statement is on file with the Bankruptcy clerk and may be

24   viewed during regular business hours at the Clerk’s office located at 1300 Clay Street, Third

25   Floor, Oakland, California. 94612.




     Case: 19-42842        Doc# 28                   -1- Entered: 02/29/20 11:47:21
                                       Filed: 02/29/20                                      Page 1 of 2
 1          NOTICE IS FURTHER GIVEN that requests for copies of the Proposed Disclosure

 2   Statement should be directed to:

 3   Marc Voisenat, Esq.
     2329A Eagle Avenue
 4
     Alameda, Ca. 94501
 5
            Any objection to the Disclosure Statement may be filed by any party in interest, pursuant
 6
     to Bankruptcy Rule 3017(a). Local Rule 3017-1(a) requires objections to the Disclosure
 7
     Statement be filed and served no later than seven (7) days before the hearing date.
 8
     Dated: February 29, 2020
 9

10                                                                       /s/ Marc Voisenat
                                                                            Marc Voisenat Attorney for
11                                                                               Debtor-In-Possession

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 19-42842      Doc# 28                      -2- Entered: 02/29/20 11:47:21
                                        Filed: 02/29/20                                    Page 2 of 2
